On Application for Rehearing.
PRICK, J.
Plaintiff’s counsel has filed a petition for a rehearing, in which he vigorously protests that the writer of the opinion *591has misstated his position, and thus placed him “in a ridiculous position.” It frequently occurs that counsel who suffer defeat in this court are betrayed into making somewhat strong statements in their petitions for rehearing. As a general rule, such statements are attributed to the zeal of counsel, and no comment is made upon them. In this case, however, in view of the emphatic statements of counsel, we cannot, in justice to this court, pass over the matter in silence.
Counsel, in his petition and argument for a rehearing, says:
“This plaintiff respectfully but emphatically protests against the case being decided and disposed of upon the theory or statement, contained in the opinion, that he makes or has ever made any such contention as the following, quoted from the opinion herein: ‘Counsel for petitioner in his reply brief, however, vigorously insists that, although a person who sells his motor vehicle and buys another must pay the additional fee required by the statute, yet that in case of an exchange of vehicles of equal horse power by the owners thereof such is not the case.’
“The opinion at some length argues the proposition as set forth in this statement. We have never dreamed of making any such contention. There isn’t the slightest basis in our briefs for assuming that we- have made such, and it is humiliating to connect us with any such contention as this; and it disposes of the case without consideration of the real issue involved.”
It will thus be seen that if counsel’s conclusions are correct the writer has grievously erred in making the statement contained in the opinion, and the error should be corrected at the earliest possible moment. If, upon the other hand, counsel’s conclusions are not sustained by the record, that fact should be made to appear.
The excerpt quoted from the opinion, and to which counsel seriously objects, was based entirely .upon statements contained in counsel’s reply brief. In that brief counsel took special pains to state his position, and after admitting that “an automobile license is personal to the one to whom it is issued” he makes the following specific statement:
“We agree that such license, being thus personal, does not pass to a vendee of an automobile by the common law or except by-statutory permission. We consequently agree that in the Long Case h? mtst pay pot only a new registration fee, hut a license tqw as *592well, since there is no provision in the 1921 statute for transfer of the license privilege to him. In fact, so far as the registration of a car sold is concerned, it is specifically provided in section 3974 (L. 1921, p. 218) that upon the ‘transfer of ownership of a vehicle its registration shall expire.’ ”
In referring to the Long Case, 60 Utah. 563, (209 Pac. 631) in the foregoing statement counsel had in mind a case which was submitted with the case at bar and the decision of which follows this one. In that case the owner of the automobile, after paying the registry fee and obtaining the annual license, sold the one he had registered and purchased another, on which he was also required to pay a registry fee, while in the case at bar the owner of the automobile, after paying the registry fee and obtaining a license, exchanged or traded it for another of the sanie horse power, and he was also required to pay another registry fee. In the Long Case, therefore, another automobile was purchased and used in place of the, one first registered, while in the case at bar two automobiles were exchanged after they had been registered. The ownership of the automobiles was therefore transferred in the one case precisly as in the other. In view of these facts it would seem that the statement contained in the opinion is not only correct in fact, but that when the statement is compared with the one in counsel’s reply brief, which we have quoted, it also clearly reflects counsel’s view of the matter. In the light of these facts further comment seems entirely unnecessary.
Moreover,-counsel, in his petition for a rehearing, entirely ignores the fact that in view that the decision is rendered in a habeas corpus proceeding this court was restricted to the question of whether the statute is valid or invalid. It is elementary that mere errors of construction or judgment, whether committed by a court or by some board or officer, cannot be reviewed in a habeas corpus proceeding. 1 Bailey on Habeas Corpus, § 30; Bruce v. East, Sheriff,  43 Utah, 327, 134 Pac. 1175, and cases there cited. Notwithstanding that, counsel strenuously insist that he should prevail on what, in his judgment, constitutes an error gf construction. If it were conceded; however; that such were *593the ease, he, nevertheless, could not prevail, since, in the judgment of this court, his construction of the statute is clearly untenable.
There is therefore no merit in counsel’s contention, and hence the petition for a rehearing should be, and it accordingly is, denied.
CORPMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.